Citation Nr: 0031646	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, including on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from October 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board notes that the veteran failed to appear for his 
scheduled hearing at the RO in September 1999, without good 
cause.  Therefore, the Board finds that he has waived his 
right to a hearing.


FINDING OF FACT

The claims file does not reveal good cause for the 
appellant's failure to report for VA examinations scheduled 
in December 1999 and January 2000.


CONCLUSION OF LAW

The appellant's claim for a permanent and total disability 
rating for pension purposes, including on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(2) (1999), is denied 
for failure to report for scheduled VA examinations in 
December 1999 and January 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an appellant fails to appear for a scheduled examination 
associated with a claim for an unemployability pension, 
38 C.F.R. § 3.655 dictates that the claim be 


denied unless the appellant had good cause for his failure to 
appear.  The appellant in this case failed to appear for two 
VA examinations, one in December 1999 and the other in 
January 2000.  The RO determined that further examination was 
required to adequately adjudicate the veteran's claim.  
According to a note from the VA Medical Center, notice of 
appointments were mailed a week before each appointment.  No 
explanation was offered by either the appellant or his 
representative.  In the February 2000 supplemental statement 
of the case, the RO notified the appellant that a claim for 
pension due to unemployability may be denied due to failure 
to appear for an examination.  He was provided the pertinent 
regulation, 38 C.F.R. § 3.655.  Nevertheless, the record 
fails to show any correspondence from the veteran since the 
February 2000 supplemental statement of the case was issued 
with respect to the issue on appeal.  Moreover, the 
representative provided no argument in the June 2000 
appellant's brief.  Specifically, the representative 
indicated that he did not know why the veteran failed to 
appear for the scheduled examinations.  Nevertheless, the 
representative requested that the Board remand the case in 
order to develop the claim further.

While the Board has considered the representative's request, 
it must be denied pursuant to 38 C.F.R. § 3.655 for the 
reasons stated above.  Good cause for failing to appear was 
never shown.  

Therefore, no further assistance to the appellant is required 
to comply with the duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The benefit sought on appeal must be denied for 
failure to report for the scheduled examinations.  38 C.F.R. 
§ 3.655.  

Simply put, in the absence of any satisfactory explanation 
for his failure to report for the scheduled VA examinations 
in December 1999 and January 2000, the Board finds that his 
failure to report was without good cause, and that the claim 
must be denied.  See Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).




ORDER

A permanent and total rating for pension purposes, including 
on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(2), is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


